DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2018/0224765 A1), in view of Isoda et al. (US 2003/0175607 A1), and further in view of Akai et al. (US 2002/0006569 A1).


    PNG
    media_image1.png
    177
    449
    media_image1.png
    Greyscale
Tanaka teaches an electrostatic latent image developing toner that includes a plurality of toner particles. The toner particles each include a toner mother particle and an external additive. The toner mother particle includes a toner core containing and binder resin and a shell layer covering a surface of the toner core (Abstract). The external additive contains a plurality of first external additive particles each containing a resin, and are present on a surface of the shell layer. The toner core and each of the first external additive particles are bonded together through covalent bonds in the shell layer ([0004]). The covalent bond includes a first amide bond and a second amide bond. The shell layer contains a vinyl resin, which includes a constitutional unit represented by the following formula (1-1):
Figure 1. The structural formula of the constitutional unit represented by formula (1-1).

    PNG
    media_image2.png
    227
    584
    media_image2.png
    Greyscale
The shell layer also includes a constitutional unit represented by the following formula (1-2):
Figure 2. The structural formula of the constitutional unit represented by formula (1-2).


    PNG
    media_image3.png
    233
    581
    media_image3.png
    Greyscale
The shell layer also includes a constitutional unit represented by the following formula (1-3):
Figure 3. The structural formula of the constitutional unit represented by formula (1-3).

In the formula (1-1), R1 represents a hydrogen atom or an optionally substituted alkyl group. An available bond of a carbon atom bonded to two oxygen atoms in the formula (1-1) is bonded to an atom constituting the binder resin ([0005]). In the formula (1-2), R2 represents a hydrogen atom or an optionally substituted alkyl group. An available bond of a carbon atom bonded to two oxygen atoms in the formula (1-1) is bonded to an atom constituting the resin contained in each of the first external additive particles ([0006]). In the formula (1-3), R3 represents a hydrogen atom or an optionally substituted alkyl group ([0007]). Furthermore, the first amide bond is an amide bond included in the constitutional unit represented by the formula (1-1), and the second amide bond is an amide bond included in the constitutional unit represented by the formula (1-2) ([0004]). 

    PNG
    media_image4.png
    166
    446
    media_image4.png
    Greyscale
In the preparation of a liquid for the formation of the shell layer, Tanaka teaches a solution of the vinyl resin for the formation is preferably prepared using EPOCROS WS-300 (produced by Nippon Shokubai Co., Ltd.) ([0084]). EPOCROS WS-300 contains a copolymer of 2-vinyl-2-oxazoline and methyl methacrylate (water-soluble cross-linking agent). The monomers constituting the copolymer have a mass ratio of 9:1, and the 2-vinyl-oxazoline corresponds to a vinyl compound represented by formula (1-4):
Figure 4. The structural formula of the vinyl compound represented by formula (1-4).

In the formula (1-4), R4 represents a hydrogen atom. EPOCROS WS-300 is the same vinyl resin used in the shell layer of the Applicant’s toner (see [0088] of the instant specification). 
	The binder resin contained in the core of the toner is at least one of a polyester resin and a styrene-acrylic acid-based resin ([0052]). The polyester resin is a copolymer of at least one alcohol and at least one carboxylic acid ([0108]). When a crystalline polyester is used as the binder resin, it preferably contains an α,ω-alkanediol having a carbon number of at least 2 and no greater than 8 as an alcohol component ([0115]). 
Tanaka is silent to teach toner particles that have a core that contains a metal stearate, and therefore does not teach a content of the metal stearate in the core of the toner, nor does Tanaka teach a number ratio of toner particles containing a metal stearate. However, Isoda teaches that in order to improve toner quality, cleaning aids, such as metal soaps of stearic acid, can be added internally or externally ([0050]). Similarly, Aka teaches a toner that may have a lubricant, such as zinc stearate and lithium stearate, incorporated as an internal or external additive. The amount of such additive to be added may properly be predetermined depending on the desired properties of the toner. In practice, it is preferably from 0.05 to 10 parts by weight based on 100 parts by weight of the binder resin ([0049]).
Therefore, it would have been obvious to someone of ordinary skill in the art to have used a metal stearate, such as zinc stearate, as an internal additive to the toner particles of Tanaka, since in doing so, would improve the quality of the toner by preventing the contamination of the photosensitive layer of the photosensitive drum, and also preventing the occurrence of transfer irregularity. Furthermore, it would have been obvious to optimize the amount of the metal stearate contained inside the core of the toner particles of the combined references, as well as the number ratio relating to the amount of toner particles containing the metal stearate to the toner particles not containing the metal stearate, in order to perfect the result effective variables taught by Tanaka. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/20/2022